COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-16-00155-CV


KINGMAN HOLDINGS, LLC, AS                                            APPELLANT
TRUSTEE OF WELLSTON 6524
LAND TRUST

                                         V.

PROTON PRC, LTD., AND                                                 APPELLEEs
JP MORGAN CHASE BANK, N.A.
                                     ------------

          FROM THE 16TH DISTRICT COURT OF DENTON COUNTY
                     TRIAL COURT NO. 14-07946-16

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      We have considered appellant’s “Amended Motion to Dismiss Appeal.” It

is the court’s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).




      1
       See Tex. R. App. P. 47.4.
      Costs of the appeal shall be paid by Appellant, for which let execution

issue. See Tex. R. App. P. 42.1(d).



                                               /s/ Bonnie Sudderth
                                               BONNIE SUDDERTH
                                               JUSTICE

PANEL: LIVINGSTON, C.J.; DAUPHINOT and SUDDERTH, JJ.

DELIVERED: July 28, 2016




                                      2